Citation Nr: 0002044	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a higher evaluation for De Quervain's 
tendonitis and ganglion cyst, right wrist, status 
postoperative De Quervain's release and ganglion cystectomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1977 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, granted 
service connection for De Quervain's tendonitis and ganglion 
cyst, right wrist, status postoperative De Quervain's release 
and ganglion cystectomy and assigned a 10 percent evaluation 
effective April 1, 1997.  By a rating decision dated June 
1998 the veteran's right wrist disability evaluation was 
continued at 10 percent.

By the rating decision dated June 1998 the RO merged a 
frostbite disability with a toenail disability and assigned a 
30 percent evaluation for each foot effective January 12, 
1998.  Prior to that rating decision the veteran's 
disabilities were rated individually with an effective date 
of April 1, 1997.  In an Informal Hearing Presentation dated 
November 1998, the veteran, through her representative, 
requested an earlier effective date for assignment of the 30 
percent ratings for residuals of frostbite, left and right 
foot.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's De Quervain's tendonitis and ganglion cyst, 
right wrist, status postoperative De Quervain's release and 
ganglion cystectomy is manifested by some recurrence of the 
cyst, pain and limitation of motion of the wrist; there is no 
medical evidence of any neurological involvement or ankylosis 
of the wrist. 




CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for De 
Quervain's tendonitis and ganglion cyst, right wrist, status 
postoperative De Quervain's release and ganglion cystectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5024-5215, 5214 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The record includes VA medical 
examination reports, and the Board further finds that the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a).  The Board also notes that since the appeal arises 
from an original grant of service connection, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Further, in addition to applying schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995). 

In a May 1997 VA examination the veteran reported that after 
her surgery on her right wrist to remove a ganglion cyst 1 
1/2 years prior she had experienced shooting pain in her 
right upper extremity as well as aching.  The veteran 
indicated that she had not been treated further and that she 
used Motrin which helped alleviate some of the pain.  Her 
hand went numb occasionally when holding objects but she 
denied any pins and needles sensation or weakness.  Upon 
examination, it was noted that the right hand had no 
deformity, no evidence of muscular atrophy, the grip strength 
was 5/5 and symmetrical to the contralateral hand, medial, 
radial and ulna nerves were intact to sensory testing; and 
the veteran had a 3-centimeter longitudinal incision over 
roller border of right distal radius.  The incision was well 
healed, nontender, and freely movable.  The veteran had 
discomfort on wrist flexion past 30 degrees; she could flex 
to 40 degrees with assistance, had dorsiflexion to 30 
degrees, and ulna and radial deviation were to 5 degrees, 
respectively.  There was diffuse tenderness over the flexor 
musculature of her forearm; however, the examiner noted that 
testing of the flexors did not indicate tendonitis.  The 
impression was status post right wrist ganglion excision with 
discomfort in hand and forearm since that time, and her hand 
complaints did not reflect any neurologic disturbance.

In a March 1998 VA examination the veteran complained of 
discomfort in her right wrist.  She reported removal of a 
ganglion cyst in 1995 and at the examination noted another 
volar wrist ganglion as well as discomfort with heavy lifting 
and occasionally with weather changes.  In addition, she 
noted cramps in her hands intermittently with some 
improvement with Motrin.  The examination showed no deformity 
of the right wrist and a well healed 3-centimeter incision 
over the volar radial aspect of the right wrist.  The scar 
was nontender and freely mobile and she had a very small 
volar wrist ganglion along the ulnar aspect of her wrist.  
The veteran had dorsiflexion to 35 degrees and extension to 
45 degrees.  She had ulnar deviation to 15 degrees and radial 
deviation to 10 degrees.  The examiner noted that both hands 
were neurovascularly intact.  X-rays revealed what appeared 
to be small degenerative cysts at the lesser multangular bone 
of the right wrist, radiographically unchanged from May 1997.  
The remainder of the right wrist was negative.  The 
impression was status post excision of right volar wrist 
ganglion with recurrence.

In her RO hearing conducted in March 1998 the veteran 
testified that she had pain, spasms, and numbness in the 
right wrist and at times could not hold anything in her hand.  
The episodes lasted for approximately one minute and her 
wrist disability sometimes interfered with her lifting heavy 
objects at work.  

The veteran's tendonitis and ganglion cyst are rated under 
Diagnostic Code 5024, which pertains to tenosynovitis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  That code requires 
that disabilities under this category be evaluated according 
to the extent of limitation of motion of the affected parts.  
Id.  Thus, pursuant to Diagnostic Code 5215 which pertains to 
the limitation of motion of the wrist, the regulation 
provides for a maximum 10 percent evaluation where 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm, whether such limitation 
affects the major or minor side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

The Board emphasizes that the veteran currently is rated at 
the maximum evaluation under Diagnostic Code 5215.  Medical 
findings upon VA examinations showed pain and limitation of 
motion of the right wrist.  The March 1998 VA examination 
showed that both hands were neurovascularly intact.  The 
Board must determine whether any other applicable diagnostic 
code warrants a higher evaluation for this disability.

The only other code provision pertaining to the wrist is 
Diagnostic Code 5214, which refers to ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5214.  In this case, the 
clinical evidence shows evidence that the veteran's right 
wrist disability is productive of limitation in range of 
motion.  However, none of the clinical evidence shows the 
veteran's right wrist to be ankylosed.  That is, there is 
definite motion or mobility of the wrist; there is no medical 
evidence of complete immobility or ankylosis of the wrist.
The Board has also considered whether a higher evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; see also DeLuca, 8 Vet. App. at 204-
05.   However, the medical evidence shows significant motion 
of the wrist is present in all planes; there is no objective 
medical evidence to suggest pain, weakness, or any other 
symptom or sign results in any additional limitation of 
function so as to support a rating in excess of 10 percent; 
right wrist symptoms do not cause additional limitation of 
motion that results in ankylosis or limitation that is 
proximate to ankylosis.    

The Board has also considered Diagnostic Code 5307 and 5308 
pertaining to injury of the muscles, however, there is no 
clinical evidence of muscle damage to the right wrist or 
hand.  See 38 C.F.R. § 4.73, Diagnostic Codes 5307, 5308.

There is evidence that the veteran has limitation of motion 
in her right wrist, pain, and diminished strength for 
supporting weight.  There is no evidence of ankylosis of the 
right wrist, neurological symptoms, or injury to the muscles.  
The evidence does not indicate that the impairment of the 
right wrist is so great as to warrant an evaluation higher 
than 10 percent.  

The Board finds that the preponderance of the evidence is 
against an evaluation higher than 10 percent for the 
veteran's De Quervain's tendonitis and ganglion cyst, right 
wrist, status postoperative De Quervain's release and 
ganglion cystectomy.  Given this conclusion, the doctrine of 
reasonable doubt need not be considered.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the United States Court of Appeals for Veterans 
Claims (Court) in their holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  There has been no showing that 
the disability under consideration has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an evaluation higher 10 percent for De 
Quervain's tendonitis and ganglion cyst, right wrist, status 
postoperative De Quervain's release and ganglion cystectomy 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

